DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Kinjo et al., Patent No.: US 11,196,372 B2) fails to teach a plurality of selection switching devices having first end portions connected to a node to which the plurality of windings and the plurality of second switching devices are connected and second end portions connected to each other; and a controller electrically connected to the plurality of first switching devices, the plurality of second switching devices and the plurality of selection switching devices, wherein the controller is configured to drive the motor in one driving mode among a plurality of driving modes including a first driving mode in which the plurality of selection switching devices is turned on by the controller and the first switching device is controlled by the controller to drive the motor and a second driving mode in which the plurality of selection switching devices is turned off by the controller, and wherein the controller is configured to determine the one driving mode according to an inverse magnetic flux value and a torque command of the motor and in combination with the other limitations of the base claim.
As to claim 9, the prior art of record(s) (closest prior art, Kinjo et al., Patent No.: US 11,196,372 B2) fails to teach a plurality of selection switching devices having first end portions connected to a node to which the plurality of windings and the plurality of second switching devices are connected and second end portions connected to each other, the motor driving method comprising:
receiving, by a controller electrically connected to the plurality of first switching devices, the plurality of second switching devices and the plurality of selection switching devices, a rotation speed of the motor and a voltage of a battery that stores electric power of the motor;
generating, by the controller, a torque command of the motor and determining an inverse magnetic flux value of the motor according to the received rotation speed of the motor and the voltage of the battery;
applying, by the controller, the determined torque command and the inverse magnetic flux value to a preset data map for determining a plurality of driving modes including a first driving mode and a second driving mode and determining one driving mode of the motor from the first driving mode in which the plurality of selection switching devices is turned on by the controller and the first switching device is controlled by the controller to drive the motor and the second driving mode in which the plurality of selection switching devices is turned off by the controller and the first switching device and the second switching device are controlled by the controller to drive the motor; and controlling, by the controller, an on/off state of the plurality of selection switching devices according to the determined one driving mode of the motor and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings & Information disclosure statement
Examiner acknowledges and verifies the drawings and IDS dated 07/22/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	09/01/2022